UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4456



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SCOTTIE LEE GRAVES,

                                              Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-04-220)


Submitted:   March 8, 2006                    Decided:   June 2, 2006


Before WILLIAMS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John J. Korzen, Kernersville, North Carolina, for Appellant. Anna
Mills Wagoner, United States Attorney, Michael F. Joseph, Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Scottie Lee Graves appeals the sentence of thirty-seven

months imposed upon his guilty plea to escape, in violation of 18

U.S.C. § 751(a) (2000).          Graves argues on appeal that he was

erroneously sentenced as a career offender because escape is not a

crime of violence.      Further, Graves maintains that, even if he was

properly   treated      as   a   career    offender,   the   sentence    is

unreasonable.    We affirm.

           First, with respect to Graves’ treatment as a career

offender, we have previously held that the crime of attempted

escape, in violation of § 751(a), constitutes a crime of violence

for career offender purposes.        We observed that escape, “‘in the

abstract,’ involves conduct that presents a serious potential risk

of physical injury to another.”           United States v. Dickerson, 77

F.3d 774, 776 (4th Cir. 1996).             It is immaterial that Graves

escaped from a nonsecure facility.          See United States v. Martin,

378 F.3d 578, 582 (6th Cir. 2004).            Accordingly, we find that

Graves was properly treated as a career offender.

           We    also   conclude    that    the   sentence   imposed    was

reasonable.     After United States v. Booker, 543 U.S. 220 (2005),

sentencing courts are no longer bound by the sentencing range

prescribed by the sentencing guidelines, which are now advisory.

In determining a sentence, courts must calculate and consider the

guideline range as well as the factors set forth in 18 U.S.C.A.


                                   - 2 -
§ 3553(a) (West 2000 & Supp. 2005).             United States v. Hughes, 401

F.3d 540, 546 (4th Cir. 2005).                 We will affirm a post-Booker

sentence if it is both reasonable and within the statutorily

prescribed range.       Id.    at 546-47.

               Here, the district court recognized that the guidelines

are now advisory and correctly calculated Graves’ guideline range

to be 37-46 months.           The thirty-seven-month sentence imposed is

within that range and well within the statutory maximum of five

years.    See 18 U.S.C. § 751(a).            Furthermore, the court weighed

the relevant § 3553(a) factors in determining Graves’ sentence.

               We accordingly affirm. We grant the motion to file a pro

se supplemental informal brief, but find the claims raised in that

brief to lack merit.            We deny as moot the motion to request

appellate disposition and dispense with oral argument because the

facts    and    legal   contentions    are     adequately   presented    in   the

materials      before   the    court   and     argument   would   not   aid   the

decisional process.        The motion to file supplemental opinion is

denied.



                                                                        AFFIRMED




                                       - 3 -